DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 and 12/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16595394. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
	In the claim 1 of the application discloses “A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: determine a first route between a starting location of a request for transportation and an ending location of the request for transportation, the first route including a rideable modality and a transit modality; display, on a computing device, indicators of the first route and at least one additional route; and provide, by the computing device, directions along the first route upon determining that an indicator of the first route has been selected.”, while in the copending application claim 1 of the patent discloses " A system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: receive, from a computing device, a request for transportation; determine at least two 
In the claim 12 of the application discloses “A method comprising: determining a first route between a starting location of a request for transportation and an ending location of the request for transportation, the first route including a rideable modality and a transit modality; displaying, on a computing device, indicators of the first route and at least one additional route; and providing, by the computing device, directions along the first route upon determining that an indicator of the first route has been selected.”, while in the copending application claim 8 of the patent discloses " A method comprising: receiving, from a computing device, a request for transportation; determining at least two modalities to fulfill the request for transportation; 3Application No. 16/595,394 Response to Non-Final Office Action of October 15, 2020 determining a route including the at least two modalities, wherein the route includes a first segment associated with a first vehicle associated with at least one of the at least two modalities, the first segment including an ending location selected based on a range of the first vehicle; and sending the route to the computing device for display on the computing device.” And claim 9 discloses “The method of claim 8, wherein the first segment is associated with a rideable modality, and wherein the route includes a second segment associated with a walking modality, 
In the claim 20 of the application discloses “A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: determine a first route between a starting location of a request for transportation and an ending location of the request for transportation, the first route including a rideable modality and a transit modality; display, on a computing device, indicators of the first route and at least one additional route; and provide, by the computing device, directions along the first route upon determining that an indicator of the first route has been selected.”, while in the copending application claim 15 of the patent discloses " A non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: receive, from a computing device, a request for transportation; determine at least two modalities to fulfill the request for transportation; determine a route including the at least two modalities, wherein the route includes a first segment associated with a first vehicle associated with at least one of the at least two modalities, the first segment including an ending location selected based on a range of the first vehicle; and send the route to the computing device for display on the computing device.”, And claim 16 discloses “The non-transitory, computer-readable medium of claim 15, wherein the first segment is associated with a rideable modality, and wherein the route includes a second segment associated with a walking modality, and wherein the first segment is longer than the second segment.”, from this comparison it shows that the present application discloses the similar/same/identical limitations with broader means as specially in present claim does not further define system while copending claim further 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dietrich (US20170213273A1).
	Claim.1 Dietrich discloses a system (see at least abstract, generating available transportation modes based on location data of a user) comprising: a processor (see at least p19-20, processor 24); and a memory storing instructions which, when executed by the processor (see at least p16-21, processor 24, computer readable instructions and a processing device which operate to execute methods and system, p26), cause the processor to: determine a first route between a starting location of a request for transportation and an ending location of the request for transportation (see at least p28, the travel requirement module 36 receives a travel requirement request), the first route including a rideable modality and a transit modality (see at least p29-31, electric vehicle, walking, cycling ,p39); display, on a computing device, indicators of the first route and at least one additional route; and provide, by the 
	Claim.7 Dietrich discloses wherein the rideable modality is associated with a rideable vehicle selected from the group consisting of (i) a docked bicycle, (ii) a dockless bicycle, (iii) a docked scooter, and (iv) a dockless scooter (see at least p54, rental vehicles, rental bicycles).
	Claim.8 Dietrich discloses wherein the first route is associated with a first rideable vehicle, and wherein the memory stores further instructions which, when executed by the processor, cause the processor to: receive, from the computing device, a request to update the rideable modality to utilize a second rideable vehicle; and generate a second route that utilizes the second rideable vehicle (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).
	Claim.9 Dietrich discloses wherein the indicator of the first route includes visual indicators of the rideable modality and the transit modality including at least a depiction of a rideable vehicle corresponding to the rideable modality and a depiction of a transit vehicle corresponding to the transit modality (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44, p34-36).
	Claim.10 Dietrich discloses wherein the indicator of the first route includes a map depicting the first route (see at least p46, the output module 34 may output to a display unit of the mobility assistant 
	Claim.11 Dietrich discloses wherein the transit modality is associated with a transit vehicle selected from the group consisting of (i) a train, (ii) a bus, and (iii) a ferry (see at least p39, taxis, trains, buses, private buses, tram, sea travel).
	Claim.12 Dietrich discloses a method (see at least abstract, generating available transportation modes based on location data of a user) comprising: determining a first route between a starting location of a request for transportation and an ending location of the request for transportation (see at least p28, the travel requirement module 36 receives a travel requirement request), the first route including a rideable modality and a transit modality (see at least p29-31, electric vehicle, walking, cycling, p39); displaying, on a computing device, indicators of the first route and at least one additional route; and providing, by the computing device, directions along the first route upon determining that an indicator of the first route has been selected (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).
	Claim.18 Dietrich discloses wherein the rideable modality is associated with a rideable vehicle selected from the group consisting of (i) a docked bicycle, (ii) a dockless bicycle, (iii) a docked scooter, and (iv) a dockless scooter (see at least p54, rental vehicles, rental bicycles).
	Claim.19 Dietrich discloses wherein the first route is associated with a first rideable vehicle, and wherein the method further comprises: receiving, from the computing device, a request to update the rideable modality to utilize a second rideable vehicle; and 49Attorney Docket No.: 3725060.00017 generating a second route that utilizes the second rideable vehicle (see at least p46, the output module 34 may output to a display unit of the 
	Claim.20 Dietrich discloses a non-transitory, computer-readable medium storing instructions which (see at least p16-21, processor 24, computer readable instructions and a processing device which operate to execute methods and system, p26), when executed by a processor, cause the processor to: determine a first route between a starting location of a request for transportation and an ending location of the request for transportation (see at least p28, the travel requirement module 36 receives a travel requirement request), the first route including a rideable modality and a transit modality (see at least p29-31, electric vehicle, walking, cycling, p39); display, on a computing device, indicators of the first route and at least one additional route; and provide, by the computing device, directions along the first route upon determining that an indicator of the first route has been selected (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-6 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US20170213273A1) as applied to claim 1, 12 above, and further in view of Seagraves (US20200410375A1).
Claim.2 Dietrich does not discloses wherein the memory stores further instructions which, when executed by the processor, cause the processor to detect that a first dock associated with rideable modality has insufficient available spaces to deposit rideable vehicles.
However, Seagraves discloses wherein the memory stores further instructions which, when executed by the processor, cause the processor to detect that a first dock associated with rideable modality has insufficient available spaces to deposit rideable vehicles (see at least fig.2-6, p21, a user can rent or borrow a bicycle from a bike station for a particular trip and return the bicycle to another bike station at their destination or to the original bike station upon returning from the trip, p23, an intelligent bicycle sharing system for optimizing and predicting availability of vehicles or docking spots in a shared vehicle environment, p25-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dietrich to include wherein the memory stores further instructions which, when executed by the processor, cause the processor to detect that a first dock associated with rideable modality has insufficient available spaces to deposit rideable vehicles by Seagraves in order to provide helpful bicycle availability predictions (see Seagraves’s abstract).
	Claim.3 Dietrich does not discloses wherein the memory stores further instructions which when executed by the processor, cause the processor to present an alert on the computing device indicating that the first dock has insufficient available spaces to deposit rideable vehicles.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dietrich to include wherein the memory stores further instructions which when executed by the processor, cause the processor to present an alert on the computing device indicating that the first dock has insufficient available spaces to deposit rideable vehicles by Seagraves in order to provide helpful bicycle availability predictions (see Seagraves’s abstract).
Claim.4 Dietrich discloses wherein the memory stores further instructions which, when executed by the processor, cause the processor to: 46Attorney Docket No.: 3725060.00017 generate a second route that replaces at least one of a first segment associated with the rideable modality and a second segment associated with the transit modality; and display, on the computing device, an indicator of the second route (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).
	Claim.5 Dietrich discloses wherein the second route replaces the first segment with a third segment that ends at a second dock different from the first dock (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).

	Claim.13 Dietrich does not discloses further comprising detecting that a first dock associated with rideable modality has insufficient available spaces to deposit rideable vehicles.
However, Seagraves discloses further comprising detecting that a first dock associated with rideable modality has insufficient available spaces to deposit rideable vehicles (see at least fig.2-6, p21, a user can rent or borrow a bicycle from a bike station for a particular trip and return the bicycle to another bike station at their destination or to the original bike station upon returning from the trip, p23, an intelligent bicycle sharing system for optimizing and predicting availability of vehicles or docking spots in a shared vehicle environment, p25-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dietrich to include further comprising detecting that a first dock associated with rideable modality has insufficient available spaces to deposit rideable vehicles by Seagraves in order to provide helpful bicycle availability predictions (see Seagraves’s abstract).
	Claim.14 Dietrich does not discloses further comprising presenting an alert on the computing device indicating that the first dock has insufficient available spaces to deposit rideable vehicles.
However, Seagraves discloses further comprising presenting an alert on the computing device indicating that the first dock has insufficient available spaces to deposit rideable vehicles (see at least fig.2-6, p21, a user can rent or borrow a bicycle from a bike station for a particular trip and return the bicycle to another bike station at their destination or to the original bike station upon returning from the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Dietrich to include further comprising presenting an alert on the computing device indicating that the first dock has insufficient available spaces to deposit rideable vehicles by Seagraves in order to provide helpful bicycle availability predictions (see Seagraves’s abstract).
Claim.15 Dietrich discloses further comprising: generate a second route that replaces at least one of a first segment associated with the rideable modality and a second segment associated with the transit modality; and display, on the computing device, an indicator of the second route (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).
Claim.16 Dietrich discloses wherein the second route replaces the first segment with a third segment that ends at a second dock different from the first dock (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).
Claim.17 Dietrich discloses wherein the second segment begins at a first transit station and wherein the second route replaces the second segment with a fourth segment that begins at a second transit station different from the first transit station (see at least p46, the output module 34 may output to a display unit of the mobility assistant device 18 a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary corresponding to the second best, third best multi-model routes, p26, p44).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662